Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2021

                                     No. 04-21-00311-CV

    IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., minor children,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights that is governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial
Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is required to be brought to
final disposition within 180 days of the date the notice of appeal is filed. Id.

        Appellant’s brief was originally due September 27, 2021 and was not filed. We granted
appellant’s first motion for extension of time, extending the deadline to file the brief until
October 25, 2021. On October 25, 2021, appellant filed a second motion for extension of time
requesting an additional two days to file the brief. After consideration, we GRANT the motion
and ORDER appellant to file her brief by October 27, 2021. Further requests for extensions
of time will be disfavored.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court